Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the application claims filed / dated August 13, 2020.  Claims 1-16 are presented for examination.

Allowable Subject Matter

The numbering of original claims 1-16 is renumbered. Claim(s) 3, 4, 8 and 9 have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).

EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows:
1. (Currently amended) 
establishing a media session with a server providing a group call service based on a group call request from the first client device;
transmitting, to the server through the media session, at least one first packet including a first source identifier of the first client device;
providing a user interface at the first client device, that enables selecting at least one second client device from a plurality of second client devices that participate in a group call initiated by the first client device; 
transmitting, from the first client device to the server, at least one second packet including a second source identifier of the selected at least one second client device as a destination of data included in the at least one second packet; and
generating the at least one second packet according to an extended transfer protocol of a real-time transport protocol (RTP) to comprise a field for recording at least one destination synchronization source (dSSRC) corresponding to the destination of the data included in the at least one second packet,
wherein the at least one second packet generated according to the extended transfer protocol of the RTP further comprises a field for counting a number of dSSRCs.

2. (original): 	The group call method of claim 1, wherein the transmitting the at least one first packet comprises transmitting the at least one first packet to each of the plurality of second client devices in a form of broadcast through the server, and
wherein the transmitting the at least one second packet comprising transmitting the at least one second packet to the selected at least one second client device in a form of unicast or multicast through the server.

Please AMEND claim 3 as follows:
3. (Canceled) 


Please AMEND claim 4 as follows:
4. (Canceled) 

5. (original): 	The group call method of claim 1, further comprising:
receiving, from the server, the second source identifier of the selected at least one second client device through the user interface; and 
adding the received second source identifier to the at least one second packet.

Please AMEND claim 6 as follows:
6. (Currently amended) 
establishing a media session with a first client device based on a group call request from the first client device, to initiate a group call;
receiving, from the first client device through the media session, at least one first packet including a first source identifier of the first client device;
broadcasting the at least one first packet to each of a plurality of second client devices participating in the group call;
receiving, from the first client device through the media session, at least one second packet comprising a second source identifier of at least one second client device selected from the plurality of second client devices, as a destination of data included in the at least one second packet; and
transferring data included in the at least one second packet to the at least one selected second client device in a form of unicast or multicast, based on the second source identifier of the at least one selected second client device,
wherein the at least one second packet is generated at the first client device according to an extended transfer protocol of a real-time transport protocol (RTP) and transmitted, 
the at least one second packet generated according to the extended transfer protocol of the RTP comprises a field for recording at least one destination synchronization source (dSSRC) corresponding to the destination of data included in the at least one second packet, and
the at least one second packet transmitted according to the extended transfer protocol of the RTP further comprises a field for counting a number of dSSRCs.

7. (original): 	The group call method of claim 6, wherein the at least one second packet is generated at the first client device to include the second source identifier of the selected at least one second client device.

Please AMEND claim 8 as follows:
8. (Canceled) 






Please AMEND claim 9 as follows:
9. (Canceled) 

10. (original): 	The group call method of claim 6, further comprising:
transmitting, to the first client device, the second source identifier of the selected at least one second client device in response to a request from the first client device for transmitting the data to the selected at least one second client device.

11. (original): 	A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform the group call method of claim 1.

Please AMEND claim 12 as follows:
12. (Currently amended) 
at least one memory configured to store computer-readable instructions; and  
at least one processor configured to execute the computer-readable instructions to:
establish a media session among a first client device, a server providing a group call service, and a plurality of second client devices, based on a group call request from the first client device,

	broadcast the at least one first packet to each of the plurality of second client devices participating in a group call initiated by the first client device,
	receive, from the first client device through the media session, at least one second packet comprising, as a destination of data included in the at least one first packet, a second source identifier of at least one second client device selected from the plurality of second client devices, and
transfer data included in the at least one second packet to the at least one selected second client device in a form of unicast or multicast, based on the second source identifier of the at least one selected second client device,
wherein the at least one second packet is generated at the first client device according to an extended transfer protocol of a real-time transport protocol (RTP) and transmitted, 
the at least one second packet generated according to the extended transfer protocol of the RTP comprises a field for recording at least one destination synchronization source (dSSRC) corresponding to the destination of data included in the at least one second packet, and
the at least one second packet transmitted according to the extended transfer protocol of the RTP further comprises a field for counting a number of dSSRCs.

13. (original): 	The computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify the destination of the data included in the at least one second packet based on a type of the data and a user identifier included in the at least one second packet.

14. (original): 	The computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify an internet protocol address and a connection port of the at least one selected second client device, as the destination of the data included in the at least one second packet. 

15.  (original):  The computer apparatus of claim 13, wherein the type of the data is a video data type or an audio data type; and
wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify an internet protocol address and a connection port of the at least one selected second client device, as the destination of the data included in the at least one second packet, based on whether the type of the data  is the video data type or the audio data type. 

16. (original): 	The computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify the destination of the data included in the at least one second packet based on the second source identifier included in the at least one second packet, and a look-up table indicating the destination associated with the second source identifier. 

The Office notes that the closest candidate prior art reference(s) identified for potentially disclosing the independent claims [Crinon et al, Kottilingal et al], and in particular claim 1 
Crinon et al [US Patent Pub 2008/0312923 A1], for example, discloses a method and system for active speaker identification in media session.  In one embodiment, for example, a media server may order clients providing audio based on the input level. An identifier may be associated with the client for identifying the client providing input within the event. The ordered clients may be included in a ‘list’ which may be inserted into a packet header carrying the audio content [Crinon: Abstract] [0004].
  Significantly, and as part of his invention, Crinon discloses in one aspect of an RTP configuration, wherein the Media Serve Identification Module 116 may insert an ordered list of synchronization source fields {SSRCs}in the output stream RTP packet header, where the SSRC identifies an active client.  For example, the ordered identifiers are inserted in the list of contributing {participating} sources (CSRC) field 204 in the packet header sent in the data stream. If Client A and Client E are exchanging current active roles, the arrangement of SSRC may change from "Client A, Client E . . . " 204(a) to "Client E, Client A . . . " 204(b). In the previous fashion, the clients receiving the data stream (listening clients or participants in the session) may be apprised as to which clients are providing input, the relative contributions, and so on while avoiding additional signaling, associated synchronization issues and network overhead. For instance, the CSRC filed may be permitted to include up to fifteen identifiers of thirty-two bits apiece while remaining in conformance with the specification [Crinon: 0023] [Fig. 2].  Crinon thus generally discloses, among other elements, a packet according to an extended transfer protocol of a real-time transport protocol (RTP) and comprising a field for 
However, Crinon fails to expressly teach or disclose feature(s) currently recited by amended independent claim 1, such as a the group call method performed by a first client device further comprising the step(s) of  “transmitting, to the server through the media session, at least one first packet including a first source identifier of the first client device; providing a user interface at the first client device, that enables selecting at least one second client device from a plurality of second client devices that participate in a group call initiated by the first client device; transmitting, from the first client device to the server, at least one second packet including a second source identifier of the selected at least one second client device as a destination of data included in the at least one second packet; and generating the at least one second packet according to an extended transfer protocol of a real-time transport protocol (RTP) to comprise a field for recording at least one destination synchronization source (dSSRC) corresponding to the destination of the data included in the at least one second packet, wherein the at least one second packet generated according to the extended transfer protocol of the RTP further comprises a field for counting a number of dSSRCs …”.

Kottilingal et al [US Patent Pub 2007/0097995 A1], discloses as his invention a method and apparatus for detecting the presence of terminals in a data session.  A first terminal detects the presence of at least one other terminal in a data session (e.g., an RTP session) with the first terminal, generates a request to solicit a response from each of the other terminal(s), forms an APP packet in RTCP for the request, encapsulates the APP packet in at least one IP packet, and sends the IP packet(s) to the other terminal(s). The terminal then monitors for a response from 
  Significantly, and as part of his invention, Kottilingal discloses in one aspect an APP packet 500 may be used to detect the presence of terminals in a data session, the APP packet comprising, among others, a NUM_DEST_SSRC 8 field which indicates ‘the number of destination SSRC identifiers’ included in the APP packet, as well as a DESTINATION_SSRC field / variable, which contains a destination SSRC for each other terminal requested to send an RTCP echo response [Kottilingal: 0038-0044] [Figs. 4, 5 & 6].  Kottilingal thus discloses / teaches the amended claim feature(s) / limitation(s) of ‘generating the at least one second packet according to an extended transfer protocol of a real-time transport protocol (RTP) to comprise a field for recording at least one destination synchronization source (dSSRC) corresponding to the destination of the data included in the at least one second packet, wherein the at least one second packet generated according to the extended transfer protocol of the RTP further comprises a field for counting a number of dSSRCs’.
However, Kottilingal fails to expressly teach or disclose feature(s) other elements / features currently recited by amended independent claim 1, such as a the group call method performed by a first client device further comprising the step(s) of  “transmitting, to the server through the media session, at least one first packet including a first source identifier of the first client device; providing a user interface at the first client device, that enables selecting at least one second client device from a plurality of second client devices that participate in a group call initiated by the first client device; transmitting, from the first client device to the server, at least one second packet including a second source identifier of the selected at least one second client device as a destination of data included in the at least one second packet…”.  Independent claim 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	


//GLENFORD J MADAMBA/             Primary Examiner, Art Unit 2451